Exhibit 99.1 Article IDEFINITIONS AND ACCOUNTING TERMS 1 1.01Defined Terms 1 1.02Other Interpretive Provisions 23 1.03Accounting Terms. 24 1.04Rounding 25 1.05Times of Day 25 1.06Letter of Credit Amounts 25 1.07Borrowers’ Representative 25 Article IITHE COMMITMENTS AND CREDIT EXTENSIONS 26 2.01Working Capital Revolver Loans 26 2.02Borrowings, Conversions and Continuations of Working Capital Revolver Loans. 26 2.03Letters of Credit 29 2.04Swing Line Loans. 37 2.05Fixed Asset Loans 40 2.06Borrowings, Conversions and Continuations of Fixed Asset Loans. 41 2.07Conversion of Fixed Asset Loans into Mortgage Components, Equipment Components and IP Components. 43 2.08Job Bank Term Loan 44 2.09Prepayments. 44 2.10Mandatory Prepayment. 46 2.11Excess Cash Flow Recapture 48 2.12Termination or Reduction of Commitments 48 2.13Repayment of Loans. 49 2.14Interest. 50 2.15Fees 51 2.16Computation of Interest and Fees 52 2.17Evidence of Debt. 52 2.18Payments Generally; Agent’s Clawback. 53 2.19Sharing of Payments 54 Article IIITAXES, YIELD PROTECTION AND ILLEGALITY 55 3.01Taxes. 55 3.02LIBOR Rate Lending Unlawful 56 3.03Increased Costs. 57 3.04Unavailability of LIBOR Rate 58 3.05Mitigation Obligations 58 3.06Survival 58 Article IVCONDITIONS PRECEDENT TO CREDIT EXTENSIONS 59 4.01Conditions of Initial Credit Extension 59 4.02Conditions to all Credit Extensions 62 4.03Conditions of Working Capital Revolver Loans and Swing Line Loans 63 4.04Conditions of Fixed Asset Loans 63 4.05Conditions of Job Bank Term Loan 65 Article VREPRESENTATIONS AND WARRANTIES 65 5.01Existence, Qualification and Power; Compliance with Laws 65 5.02Authorization; No Contravention 65 5.03Governmental Authorization; Other Consents 66 5.04Binding Effect 66 5.05Financial Statements; No Material Adverse Effect. 66 5.06Litigation 67 5.07No Default 67 5.08Ownership of Property; Liens 67 5.09Insurance 67 5.10Taxes 67 i 5.11ERISA Compliance. 67 5.12Subsidiaries 68 5.13Margin Regulations; Investment Company Act; Public Utility Holding Company Act 68 5.14Disclosure 68 5.15Compliance with Laws 69 5.16Intellectual Property; Licenses, Etc 69 5.17Rights in Collateral; Priority of Liens 69 5.18Purposely omitted 69 5.19Patriot Act, Etc 69 5.20Business Interruptions 70 5.21Acquisitions, Names and Organization Numbers 70 5.22Solvency 70 5.23Common Enterprise 71 5.24PIDC Financing 71 5.25MELF Financing 71 5.26Location of Collateral 71 Article VIAFFIRMATIVE COVENANTS 71 6.01Financial Statements 71 6.02Certificates; Other Information 72 6.03Notices 73 6.04Payment of Obligations 74 6.05Preservation of Existence, Etc 74 6.06Maintenance of Properties 74 6.07Maintenance of Insurance 74 6.08Compliance with Contractual Obligations and Laws 75 6.09Books and Records 75 6.10Inspection Rights 75 6.11Use of Proceeds 75 6.12Financial Covenants. 76 6.13Guarantor 78 6.14Collateral Records 78 6.15Security Interests 78 6.16ERISA Matters 78 6.17Bank Accounts 79 6.18Purposely Omitted. 79 6.19Affiliate Indebtedness 79 6.20Additional Documents and Future Actions 79 6.21Hedging Contracts 79 6.22PIDC Financing 79 6.23MELF Financing 79 6.24RACP Grant 79 Article VIINEGATIVE COVENANTS 80 7.01Liens 80 7.02Investments 81 7.03Indebtedness 81 7.04Acquisitions 82 7.05Guarantees 83 7.06Fundamental Changes 83 7.07Dispositions 83 7.08Restricted Payments 84 7.09Change in Nature of Business 84 7.10Transactions with Affiliates 84 7.11Burdensome Agreements 84 7.12Use of Proceeds 85 7.13Patriot Act, Etc 85 ii 7.14Fiscal Year 85 7.15Tax Returns 85 7.16Name Change; State of Organization 85 7.17Location of Collateral 85 7.18PIDC Financing 85 7.19MELF Financing 85 Article VIIINAVY YARD PROJECT. 86 8.01Navy Yard Equipment 86 8.02Line Item Budget and Disbursement Schedule 86 8.03Project Schedule 86 8.04Payment of Navy Yard Project Costs 87 8.05Purchase Orders 87 8.06Permits 87 8.07Zoning and Land Use 87 8.08Economic Opportunity Zone 87 8.09Fees Payable to Borrowers 87 8.10Right of Agent to Inspect Navy Yard Property 88 8.11Sign Regarding Financing 88 8.12Notification of Disputes 88 8.13Completion of the Navy Yard Project 88 8.14Inspector 88 8.15Navy Yard Lease. 88 Article IXEVENTS OF DEFAULT AND REMEDIES 90 9.01Events of Default 90 9.02Remedies Upon Event of Default 93 9.03Application of Funds 94 9.04Discharge of Liens 94 Article XADMINISTRATIVE AGENT 94 10.01Appointment and Authorization of Administrative Agent 94 10.02Rights as a Lender 94 10.03Exculpatory Provisions 94 10.04Reliance by Administrative Agent 95 10.05Delegation of Duties 96 10.06Resignation of Agent 96 10.07Non-Reliance on Agent and Other Lenders 97 10.08No Other Duties, Etc 97 10.09Administrative Agent May File Proofs of Claim 97 10.10Collateral Matters. 98 Article XIMISCELLANEOUS 99 11.01Amendments, Etc 99 11.02Notices; Effectiveness; Electronic Communications. 100 11.03No Waiver; Cumulative Remedies 101 11.04Expenses; Indemnity; Damage Waiver. 102 11.05Payments Set Aside 103 11.06Successors and Assigns. 104 11.07Treatment of Certain Information; Confidentiality 107 11.08Right of Setoff 107 11.09Interest Rate Limitation 108 11.10Counterparts; Integration; Effectiveness 108 11.11Survival of Representations and Warranties 108 11.12Severability 108 11.13Governing Law; Jurisdiction; Etc. 109 11.14Waiver of Right to Trial by Jury 110 iii 11.15Patriot Act Notice 110 11.16Time of the Essence 110 11.17Joint and Several Liability of Borrowers. 110 11.18Savings Clause. 113 iv SCHEDULES 2.01Commitments and Applicable Percentages 5.06Litigation 5.09Insurance Coverage 5.11Unfunded Pension Liability 5.12Subsidiaries and Other Equity Investments 5.16IP Collateral 5.24PIDC Financing 5.25MELF Financing 7.01Existing Liens 7.05Permitted Guarantees 8.01Navy Yard Equipment 8.02Navy Yard Project Line Item Budget and Disbursement Schedule 8.03Navy Yard Project Timetable 8.06Navy Yard Project Permits and Timetable 8.15Landlord’s Work with Deadlines for Commencement and Completion of Stages 11.02 Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS AForm of Working Capital Revolver Loan Notice BForm of Swing Line Loan Notice CForm of Fixed Asset Loan Notice DForm of Compliance Certificate EForm of Assignment and Assumption FFox Street Property Legal Description GHunting Park Property Legal Description HNavy Yard Property Legal Description IOxford Property Legal Description JForm of Fixed Asset Loan Term Out Notice KForm of Certificate of Completion LForm of Certificate of Advance v Execution Version CREDIT AGREEMENT Dated as of September 6, 2007 among TASTY BAKING COMPANY and Its Subsidiaries, as Borrowers, CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, and The Other Lenders Party Hereto, with RBS SECURITIES CORPORATION acting as Sole Lead Arranger CREDIT AGREEMENT THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of September 6, 2007, among TASTY BAKING COMPANY, a Pennsylvania corporation (“Company”), the direct and indirect subsidiaries of the Company from time to time parties hereto (the “Subsidiary Borrowers” and with the Company, collectively, the “Borrowers”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and CITIZENS BANKOF PENNSYLVANIA, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer. Borrowers have requested that Lenders provide certain credit facilities to Borrowers, and Lenders are willing to do so on the terms and conditions set forth herein.In consideration of the mutual covenants and agreements herein contained, the parties hereto, intending to be legally bound hereby, covenant and agree as follows: ARTICLE IDEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below: “Accounts Receivable” as to Borrowers means all accounts and other obligations owing to Borrowers arising out of the sale of goods, net of any intercompany accounts between Borrowers or their Subsidiaries or Affiliates, all as determined in accordance with GAAP and as reflected on Borrowers’ financial statements delivered pursuant to Section 6.01(a) and (b). “Administrative Agent” means Citizens Bank in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means Agent’s address as set forth on Schedule 11.02, or such other address as Agent may from time to time notify Borrowers and Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by Agent to each Lender. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agent” means Citizens Bank in its capacity as administrative agent or collateral agent, as the case may be, or any successor agent in such capacity. “Agent Fee Letter” has the meaning specified in Section 2.15(b). “Aggregate Commitments” means the respective Commitments of all Lenders. “Agreement” means this Credit Agreement. 1 “Applicable Percentage” means with respect to any Lender at any time, the percentage of the Aggregate Commitments of any Loan or all Loans in the aggregate, as applicable, represented by such Lender’s Commitment of such Loan (or all Loans) at such time.If the commitment of each Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to Section 9.02 or if the Aggregate Commitments have expired, then the Applicable Percentage of each Lender shall be determined based on the Applicable Percentage of such Lender most recently in effect, giving effect to any subsequent assignments.The initial Applicable Percentage of each Lender for each Loan and the Loans in the aggregate is set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable. “Applicable Rate” means, from time to time, the following percentages per annum, based upon the Operating Leverage Ratio as set forth in the most recent Compliance Certificate received by Agent pursuant to Section6.02(b): Applicable Rate Pricing Level Operating Leverage Ratio Unused Commitment Fee LIBOR Rate + L/C Fee Prime Rate + 1 <1.0x 0.20% 0.75% 0.0% 2 >1.0x < 2.0x 0.25% 1.25% 0.0% 3 >2.0x < 3.0 0.30% 1.75% 0.0% 4 >3.0x < 4.0x 0.40% 2.25% 0.25% 5 >4.0 x 0.50% 2.75% 0.75% Any increase or decrease in the Applicable Rate resulting from a change in the Operating Leverage Ratio shall become effective commencing on the 5th Business Day immediately following the date a Compliance Certificate is delivered pursuant to
